DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Schmidt et al., USPN 2017/0201588 discloses a method including receiving, by a server (device state server) via a remote connection between the server and a client agent application executing on a client device (connected device 101, Fig. 1), a device token that uniquely identifies the client device (0018, 0088), receiving notification data from a remote application (remote desktop or application server 105, Fig. 1) executing on the server  (When the Remote Desktop or Application Server detects a new remote connection, it notifies 108 the Device State Server 106 of the connection, 0069), the remote application being accessible by the client device via the client agent application (Fig. 1), receiving, by the server from the client device, an indication that the client agent application will run as a background process (Device State Application--An application that can be used to register with the device state server, and that typically remains running in the background, and is awoken by a push notification when required to send the state of the device, 0015), and sending, to a notification service and based on the received indication, the notification data for delivery to the client device (it notifies 108 the Device State Server 106 of the connection, which in turn sends a Push Notification Request 110 to the Push Notification Server 107 which awakes via a push notification .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
References cited
Desai et al., USPN 2015/0199213, discloses a method in which a state application (multi-managed application) reports whether a task is running in the foreground or background (0108). Desai further discloses that this application is wrapped in a secure application wrapper (0108) that determines policies (0109). Desai does not disclose sending the state information to a server, and the server determining whether the client agent application is wrapped by a secure application wrapper and acting on that determination. It would not have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to add this limitation to the method of Desai without the benefit of hindsight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434